Per Curiam.
On August 8,1967, Mrs. Freda Falter commenced an action against defendants Louis Sokoloff, Sam Warsh and Morris Sokoloff for the foreclosure of a land contract. On March 5, 1968, summary proceedings were heard in Macomb County Circuit Court. From a summary judgment for plaintiff, defendants appeal, alleging a material issue of fact relating to waiver had been raised.
An examination of the testimony and record discloses there was no error. Under the circumstances, *550the court was not required to deny the motion, as there was no evidence to support a claim of waiver.
See Larson v. Pittman (1966), 3 Mich App 348. Affirmed. Costs to appellees.
Fitzgerald, P. J., and R. B. Burns and Bronson, JJ., concurred.